Citation Nr: 1713162	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent from January 27, 2006, to January 6, 2011, and from December 1, 2012, to February 11, 2013, for resection of uterine fibroid and removal of right ovary and fallopian tube with residual stress incontinence.  

2.  Entitlement to an initial disability rating higher than 30 percent from January 27, 2006, to January 6, 2011, and from December 1, 2012, for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.Z., Counsel
INTRODUCTION

The Veteran served on active duty from September 1986 to February 1987, August 1994 to August 1995, February 2003 to January 2006, and January 2011 to November 2012.  She also had service in the National Guard.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an October 2006 rating decision, the RO, inter alia, granted service connection for resection of uterine fibroid and removal of right ovary and fallopian tube with residual stress incontinence, and assigned a 0 percent disability rating, effective January 27, 2006.  Additionally, the RO granted service connection for bipolar disorder and assigned a 10 percent disability rating, effective January 27, 2006.  

In November 2012 the Board, inter alia, remanded said issues.

In a June 2013 rating decision, the RO increased the rating for the reproductive organ surgery residuals including incontinence to 60 percent, effective February 12, 2013.  

In September 2013, the Board found that from January 27, 2006, resection of uterine fibroid and removal or right ovary and fallopian tube with residual stress incontinence had met the criteria for an increased rating of 10 percent.  However, a rating in excess of 60 percent had not been met from February 13, 2013.  It was also found that from January 27, 2006, bipolar disorder had met the criteria for a 30 percent rating.

The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veteran's Claims (Court).  In February 2015, the Court set aside the Board's September 2013 decision and remanded the case to the Board for compliance with the terms of the Memorandum Decision.  The Veteran did not contest the assignment of a 60 percent rating from February 12, 2013, for the uterine disorder.  This issue was deemed abandoned, according to the Court.

In October 2015, the Board remanded the appeal in light of the terms of the Court's February 2015 Memorandum Decision.  

The Court has held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record, and that, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2013, the Board determined that a claim of TDIU had not been raised by the record.  Presently, the Board notes that an April 2015 VA treatment note indicates that the Veteran was undergoing the hiring process for an LPN (licensed practical nurse) position at the VA Medical Center in Hines, Illinois.  Accordingly, the Board again finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding these claims, it is necessary to afford the Veteran every possible consideration.

Here, it appears there are outstanding, private treatment records relevant to the Veteran's claims.  In this regard, she informed the AOJ that she had received treatment at the Patricia Wiseman Johnson County Memorial Hospital.  See November 2016 Report of General Information.  The AOJ, in turn, sent the Veteran the appropriate disclosure paperwork to seek to obtain such records; however, the Veteran failed to return the forms.  See November 2016 correspondence.  As only one attempt to obtain authorization from the Veteran to request such records has been made, the Board finds that a follow-up request for authorization is required.

Moreover, per the Board's October 2015 remand, the AOJ was directed to discuss the appellant's statements as to her increased symptoms regarding the worsening of her uterine fibroids condition (prior to February 12, 2013).  Specifically, the Court referenced a telephone encounter note in September 2006 where the Veteran reported that her urinary frequency had worsened and she had not received her Pyridium for her symptoms.  Such was not addressed in the January 2017 Supplemental Statement of the Case (SSOC).  Furthermore, the January 2017 SSOC did not include discussion of the extraschedular criteria with respect to the Veteran's uterine fibroid disorder, as directed by the October 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Lastly, the Board notes that the most recent treatment records included in the claims file are from April 2015.  Thus, all relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records.

2.  Take appropriate action to obtain treatment records from the Patricia Wiseman Johnson County Memorial Hospital, identified by the Veteran in the November 2016 Report of General Information.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3.  If, and only if, additional records are received regarding continuing treatment for psychiatric symptoms, the AOJ should schedule the Veteran for a mental health examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner should address the Veteran's level of occupational and social functional impairment in accordance with VA rating criteria.  

4.  Thereafter, readjudicate the Veteran's claims with consideration of all of the evidence of record.  Consideration of a higher rating for the uterine fibroid disorder should specifically include consideration of her September 2006 report of worsening urinary frequency and the relevance of prescription medication, as well as extraschedular criteria to include discussion of additional symptoms that are not contemplated by the rating criteria such as irregular menstrual cycles with cramping and abdominal cramping occurring not during menses.  If any benefit sought is not granted, issue an SSOC and afford the Veteran and her representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

